DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Nicholas McDonald on January 5, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Claim 1 has been amended as follows:
A fuel nozzle, comprising: 
a center body having a tube shape; 
a ring manifold disposed at an aft end of the center body; 
an inner tube extending axially through the ring manifold and disposed within the center body, the inner tube being in fluid communication with a diluent supply, the inner tube and the ring manifold at least partially defining a gas plenum within the center body; 

a nozzle body disposed within the outer sleeve, the nozzle body comprising an aft face that is disposed axially inward from the aft end of the outer sleeve, wherein an aft end of the inner tube is disposed within the outer sleeve and spaced apart from the nozzle body such that an axial gap is defined therebetween; 
a fuel tube extending helically around a portion of the inner tube, the fuel tube fluidly coupling a fuel plenum of the ring manifold to a liquid fuel supply; 
a plurality of fuel injectors circumferentially spaced within an outer band of the ring manifold and in fluid communication with the fuel plenum, each fuel injector of the plurality of fuel injectors being oriented to direct a flow of atomized liquid fuel radially outward from the center body; 
a flexible seal disposed within the outer sleeve and circumferentially surrounding a portion of the inner tube, wherein the flexible seal extends between an aft side wall of the ring manifold and the aft end of the inner tube; 
a fluid chamber, defined collectively by the aft side wall of the ring manifold, the outer sleeve, the flexible seal, and the nozzle body, that receives a diluent from the inner tube; and wherein the ring manifold is unrestrained relative to the inner tube.

Claim 12 has been amended as follows:
A combustor, comprising: 
an end cover; and 

a center body having a tube shape; 
a ring manifold disposed at an aft end of the center body; 
an inner tube extending axially through the ring manifold and disposed within the center body, the inner tube being in fluid communication with a diluent supply, the inner tube and the ring manifold at least partially defining a gas plenum within the center body;
an outer sleeve connected to the ring manifold and extending axially from the ring manifold to an aft end; 
a nozzle body disposed within the outer sleeve, the nozzle body comprising an aft face that is disposed axially inward from the aft end of the outer sleeve, wherein an aft end of the inner tube is disposed within the outer sleeve and spaced apart from the nozzle body such that an axial gap is defined therebetween; 
a fuel tube extending helically around a portion of the inner tube, the fuel tube fluidly coupling a fuel plenum of the ring manifold to a liquid fuel supply; 
a plurality of fuel injectors circumferentially spaced within an outer band of the ring manifold and in fluid communication with the fuel plenum, each fuel injector of the plurality of fuel injectors being oriented to direct a flow of atomized liquid fuel radially outward from the center body; a flexible seal disposed within the outer sleeve and circumferentially surrounding a portion of the inner tube, wherein the flexible seal extends between an aft side wall of the ring manifold and the aft end of the inner tube;
, defined collectively by the aft side wall of the ring manifold, the outer sleeve, the flexible seal, and the nozzle body, that receives a diluent from the inner tube; and 
wherein the ring manifold is unrestrained relative to the inner tube.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 9-13, 15, 16, 18, 22-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes Meyers (2016/0169110), Means (2014/0116054), Davis (2009/0293482), Stewart (2016/0146460) and Bellino (2013/0283798). The prior art does not teach in combination with the other limitations of the independent claim “a flexible seal disposed within the outer sleeve and circumferentially surrounding a portion of the inner tube, wherein the flexible seal extends between an aft side wall of the ring manifold and the aft end of the inner tube and a fluid chamber, defined collectively by the aft side wall of the ring manifold, the outer sleeve, the flexible seal, and the nozzle body, that receives a diluent from the inner tube.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.P.O./Examiner, Art Unit 3741        

/ARUN GOYAL/Primary Examiner, Art Unit 3741